Citation Nr: 1225981	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from May 1952 to February 1954.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal           from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of           (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board previously remanded this case for further development in            September 2010, and again in March 2011. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.
REMAND

Unfortunately, notwithstanding the two prior remands in this case, the Board finds no alternative course but to send this case back for additional development of the evidence. The most recent VA Compensation and Pension examination and opinion dated from March 2012 still does not sufficiently address whether the Veteran's claimed bilateral hearing loss and tinnitus are etiologically related to an incident of his active military service, the essential determination of medical nexus. This was the primary directive of the Board's previous remands. Though the March 2012  VA examiner clearly took measures to comply with the Board's remand request,        ultimately the opinion proffered (along with its supporting rationale) requires clarification, for reasons cited below.

Preliminarily, the Veteran's contention has consistently been that he had continuous loud noise exposure while in Korea from 1952 to 1953 from having been in a     field artillery unit, in close proximity to firing heavy weaponry. The Veteran's    Form DD-214 confirms that he served in the First Field Artillery Battalion, with service in Korea.

Most of the Veteran's service treatment records (STRs) are presumed destroyed  due to a 1973 fire at the National Personnel Records Center (NPRC). The only available record is his February 1954 military separation examination which indicated results of 15/15 on a whispered voice hearing test. 

Thereafter, the next documented record of any hearing-related difficulty is a November 1988 audiogram from a private employment physical, which indicated as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
10
5
10
75
75
LEFT
0
15
5
15
45
80


More recent private audiological records beginning in the early-2000s confirm a diagnosis of bilateral hearing loss. 

In connection with this claim, the Veteran underwent an April 2006 VA examination by an audiologist, pursuant to which the audiogram indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
100
105
LEFT
10
20
10
35
65

This VA examiner concluded that it was less likely as not that the Veteran's bilateral hearing loss or tinnitus were caused by in-service noise exposure,                  but offered no opinion rationale whatsoever. This left the Board without means to evaluate the conclusion expressed therein. See generally, Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).             A May 2009 physician's statement indicated "I concur with the opinion of the audiologist" but did not explain further why this was the case.

The Board remanded this case in September 2010 for a more comprehensive VA examination.

On the subsequent VA examination of November 2010 by a different audiologist,       it was indicated that an opinion "cannot be provided as it would be mere speculation." The examiner noted in this regard the absence of entrance and exit examinations, which provided little basis as to the Veteran's hearing sensitivity when he entered or left the service. Moreover, the Veteran had a significant otologic history that he admitted was suggestive of Meniere's disease (a disease which according to the examiner, was not related to noise exposure that could cause hearing loss and tinnitus).


The Board's remand of March 2011 did not find this opinion sufficient, particularly inasmuch as the Veteran's 1988 and 1992 employment physicals (with documented audiograms indicating partial high frequency hearing loss) were not yet formally part of the claims file at the time of the November 2010 VA examination.         Another medical examination and opinion was requested.

A March 2011 addendum from the November 2010 VA audiological examiner indicates that an opinion still could not be provided without resort to speculation, and recommending a possible consult with an otolaryngologist (ENT).

Thereafter, in March 2012 the Veteran underwent examination directly from a VA ENT physician, who initially ruled out a diagnosis of Meniere's disease.                   The examiner then offered the following opinion:

	It is less than likely as not that the patient's hearing loss and tinnitus
	are related to his service noise exposure for the following reasons - 
a) the separation test in 1954 noted hearing to be normal and equal; 
b) the earliest audiogram available in 1988 showed a high frequency
	loss at only two frequencies; and c)  noise induced hearing loss does not
	progress or manifest years after the audiological insult.  In my opinion
	there is no service connection between the patient's hearing loss and his 
	noise exposure in the service for the reasons outlined above. 

While the opinion set forth is clearly more detailed in scope than prior opinions,       the Board still cannot effectively resolve this claim on the merits. First, it appears that the VA audiologist relied in part on the Veteran's separation examination report, which the audiologist stated indicated normal hearing at that time. In this regard, the Board notes that the only hearing test done at separation was a whispered voice test. However, as noted in VA Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." VBA Training Letter 211D (10-02) (March 18, 2010). In that letter, the Director of the VA C&P Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur." Id. Further, one of the main premises of the March 2012 examiner's opinion is that "noise induced hearing loss does not progress or manifest years after the audiological insult". However, the Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993). Given the fact that the whispered voice test is not considered to be reliable evidence that hearing loss did not occur, and the fact the VA audiologist failed to attribute the Veteran's hearing loss to any other occurrence or discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale. See also, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (an absence of documented hearing loss during military service still does not preclude the claimant from establishing service connection when there is a post-service diagnosis of hearing loss, and medical evidence establishing a causal link to service). Therefore, the Board is requesting a supplemental medical opinion that takes into account the possibility that the Veteran's hearing loss acuity manifested post-service, and which further determines on review of all medical documentation, as well as the Veteran's competent lay assertions of continuity of symptomatology, whether said condition had its origin due to noise exposure from service. 

A supplemental opinion request to the March 2012 VA examiner is thus in order. Moreover, the requested opinion will provide the opportunity to opine further regarding the etiology of diagnosed tinnitus, which the examiner did not address          in detail in his former opinion.

The Board has one further matter to direct the RO to resolve on remand. There is a December 2011 computerized printout indicating results of an audiogram study, and stating "we have granted your claim for bilateral hearing loss" based on the opinion of a VA examiner. In fact, there is no such favorable opinion from a VA examiner. Nor does it appear that the RO ever acknowledged this document as a definitive statement of its adjudication of the instant appeal -- a June 2012 Supplemental Statement of the Case (SSOC) continues the denial of both claims on appeal.          On remand, the RO should be requested to clarify this discrepancy in the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The RO/AMC should clarify what is the significance,  if any, of a December 12, 2011 computer printout that on its face purports to grant service connection for bilateral hearing loss (notwithstanding that the same claim later remained denied through issuance of a June 2012 SSOC).

2.  The RO/AMC should refer the case to the March 2012 VA examiner for a supplemental opinion for a determination of the etiology of the Veteran's bilateral hearing loss and tinnitus. The claims folder must be provided to and reviewed by the examiner, and a specific notation regarding such review should be made in the examination report. If the previous VA examiner is unavailable, then the Veteran should be afforded a new VA examination. 

(a). The VA examiner should then provide an opinion with regard to whether the Veteran's diagnosed bilateral hearing loss at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology and the other competent lay evidence of record as well as the medical documentation of record. 

The examiner should note that VA has acknowledged that whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure. It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford, supra. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley, supra. 

(b). Please also provide an opinion regarding whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to service. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



